 In the Matter of, THE PRESS COMPANY, INC.andTRI-CITY NEWSPAPERGUILD, LOCAL No. 34, CIOCase No. 2-R-47'13.Decided July 13, 1944Thacher and Casey,byMr. Joseph J. Casey,.of Albany, N. Y., forthe Company.Isserman, Isserman & Kapelsohn, by Mr. Morris Isserman,ofNewark, N. J., for the Guild.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Tri-City Newspaper Guild, CIO, hereincalled the Guild, alleging that a question affecting commerce hadarisen concerning the representation of employees of The Press Com-pany, Inc., Albany,.New York, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before David H. Werther, Trial Examiner. Said hearing-was held at Albany, New York, on May 18 and 19, 1944. The Com-pany and the Guild appeared, participated and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and-to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Press Company, Inc., is a New York corporation engaged inAlbany, New York, in the publication of a daily newspaper,The,Enickerbocker News.During 1943 the Company purchased newsprint.and ink having a value of approximately $145,000, all of which was57 N. L.R. B., No. 49.266 THE PRESSCOMPANY, INC.267shipped to the Company from points outside New York.During thesame period the average daily net circulation ofThe Knickerbocker.Newswas 49,000, of which approximately 2.3 percent was shipped topoints outside New York.The Company is a member of the Associ-ated Press and also receives the news service of The United Press.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDTri-City Newspaper Guild, Local No. 34, isa labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties agree that in March 1944 the Guild requested recog-nition as exclusive bargaining representative of the employees in theCompany's business office, advertising departments, and maintenancedepartment.The Company refused to extend such recognition unlessand until the Guild is certified by the Board as bargaining representa-tive of the employees in the requested unit.A report of the Field Examiner, introduced into evidence , at thehearing, indicates that the Guild represents a substantial number ofemployees in the voting groups hereinafter described.'We find that a question affecting commerce has arisen concerningthe representation of the Company's employees within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESFollowing a consent election, the Guild was recognized by the Com-pany as exclusive bargaining representative of the employees in theEditorial Department and a collective bargaining contractis now ineffect covering these employees.The Guild would add to the unitwhich it now represents, the employees in the business office, the ad-vertising departments, and the maintenance department.The Com-pany interposes no objection to thisamalgamation.Both partiesagree to the exclusion of the businessmanager, the auditor, the man-agersof the advertising departments, the superintendent of main-tenance, the electrician, and the secretary to the generalmanager.3The Field Examiner reported that the Guild submitted 34 applications for membershipcards.bearing signatures of employees.In the requested.unit.Nine cards were signed bymaintenance employees.The Company's pay roll lists a total of 55 employees in thebusiness office,advertising departments,and maintenance department. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDA dispute has arisen, however, over the inclusion of certain em-ployees in the voting groups.The Company would exclude, and theGuild would include, the assistant auditor, the assistant manager inthe classified advertising department, the assistant manager in thedisplay advertising department, and the telephone supervisor.,Theevidence at the hearing indicates that these employees possess super-visory authority in that they are expected to make recommendationswith respect to the status of employees in their respective depart-ments.We shall, therefore, contrary to the Guild's contentions, ex-clude them from the voting groups.A further dispute concerns the inclusion of secretaries to the busi-ness manager 'and to the managers of the advertising departments.The Company contends for their exclusion on the grounds that thesecretaries in question have access to confidential information relatingto labor policy.While the Guild disputes this contention, the evidencetends to support the Company's position. It is the general policy ofthe Board to exclude secretaries to supervisory employees for the rea-son that such employees by virtue of their employment are in a positionto obtain advance information on matters relating to labor policy.2We shall, therefore, exclude the secretaries from the voting groups.The Company and the Guild agree that maintenance departmentemployees may be included in the bargaining unit sought by the Guild.While the concord of the parties is persuasive, we are mindful thatmaintenance employees possess skills markedly different from thosein the other departments of the Company and may feel that their inter-ests should be represented separately.We shall, 'therefore, affordopportunity in a separate election to the employees in themaintenancedepartment to express their desire with respect to amalgamation withthe other departments for bargaining purposes.In accordance with the conclusions above, and in consequence of theagreement of the parties, we shall direct that separate elections be con-ducted among the employees in the following groups : (1) all employeesof the Company in the business ofce,'the classified. advertising depart-ment, the national advertising department and the displayadvertisingdepartment, excluding the auditor, the assistant auditor,the managersin the three advertising departments, the assistantmanagers in theclassified and display advertising departments, the telephone super-visor, the secretary to the business manager, thesecretaries to the man-agersof the advertising departments,and allsupervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffectchanges in the status of employees or effectivelyrecommend.such -action, to determine whether or not they desire to be representedSeeMatter of General Cable Corporation,55 N. L.R. B. 1143. kTHE PRESSCOMPANY, INC.269by the Guild for the purposes of collective bargaining; (2)" all em-ployees in the maintenance department of the Company, excludingthe superintendent, the electrician, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether or not they desire to be represented bythe Guild for the purposes of collective bargaining.In the event that the Guild is designated as bargaining representa-tive by the employees in group (1), we shall permit the Guildto amal-gamate this group for bargaining purposes with the unit of editorialdepartment employees it already represents. If the Guild is desig-nated as the bargaining representative of the employees in-groups (1)and (2), we shall permit the Guild to amalgamate both groups forbargaining purposes with the employees in the editorial departmentwhom it already represents.We shall direct that the question concerning representation whichhas arisen be resolved by-mealns of elections by secret ballot among theemployees of the Company in groups (1) and (2) described herein.Those eligible to vote in the elections shall be employees of the Com-pany as described, who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.'DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Press Com-pany, Inc., Albany, New York, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees of. the Company in the groups below, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States who3The Guild requested at the hearing that the pay-roll period of April 17,1944, be usedfor the purpose of determining eligibility to vote.However,we find no reason to,departfrom our usual policy in this particular and hereby refuse that request. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the elections :(1)All employees of the Company in the business office, the classi-fied advertising department, the national advertising department anddisplay advertising department, excluding the business manager, theadvertising department managers, the auditor and assistant auditor,the assistant managers in the classified and display advertising depart-ments, the telephone supervisor, and the secretaries to the businessmanager, to the auditor, and to the managers of the advertising depart-ments, and excluding further any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether or not they desire to be represented byTri-City Newspaper Guild, Local No. 34, CIO, for the purposes ofcollective bargaining.(2)All employees of the Company in the maintenance department,excluding the superintendent, the electrician, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, to determine whether or not they desire to be repre-sented by Tri-City Newspaper Guild, Local No. 34, CIO, for thepurposes of collective bargaining.